         Case 2:13-cr-20557-PDB-MKM ECF No. 88, PageID.381 Filed 04/18/19 Page 1 of 2
AO 245D (Rev. )   Judgment in a Criminal Case for Revocations
                        Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                        &BTUFSO%JTUSJDUPG.JDIJHBO

         UNITED STATES OF AMERICA                                     Judgment in a Criminal Case
                    v.                                                (For Revocation of Supervised Release)

       CORTEZ DEONTAY WASHINGTON
                                                                      Case No. 13CR20557-3
                                                                      USM No. 48439-039
                                                                       Brandy Robinson
                                                                                              Defendant’s Attorney
THE DEFENDANT:
✔ admitted guilt to violation of condition(s)
G                                                         1, 2 & 3                   of the term of supervision.
G was found in violation of condition(s) FRXQW V                                 after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                                          Violation Ended
 1                      “THE DEFENDANT SHALL BE PLACED AT A RESIDENTIAL REENTRY CENTER (RRC) FOR SIX                              2/5/2019
                        MONTHS. WHILE AT THE FACILITY, THE DEFENDANT SHALL ABIDE BY ALL RULES AND
                        REGULATIONS OF THE FACILITY. WHILE AT THE RRC, THE DEFENDANT SHALL BE ALLOWED TO
                        EARN SOCIAL TIME IF IN COMPLIANCE WITH ALL FACILITY CRITERIA AND PROBATIONARY
                        STANDARDS AND SUBSISTENCE SHALL BE WAIVED.”


 2                      “YOU MUST REFRAIN FROM ANY UNLAWFUL USE OF A CONTROLLED SUBSTANCE.”                                       2/5/2019




 3                      “THE DEFENDANT SHALL MAKE MONTHLY PAYMENTS ON ANY REMAINING BALANCE OF                                      1/2019
                        RESTITUTION AT A RATE AND SCHEDULE RECOMMENDED BY THE PROBATION DEPARTMENT.”




       The defendant is sentenced as provided in pages 2 through          2      of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has not violated condition(s)                            and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 0433                    4/15/2019
                                                                                         Date of Imposition of Judgment
Defendant’s Year of Birth:           1993
                                                                       s/Paul D. Borman
City and State of Defendant’s Residence:                                                       Signature of Judge
Southgate, Michigan
                                                                       Paul D. Borman, U.S. District Judge
                                                                                            Name and Title of Judge

                                                                       4/18/2019
                                                                                                      Date
        Case 2:13-cr-20557-PDB-MKM ECF No. 88, PageID.382 Filed 04/18/19 Page 2 of 2
AO 245D (Rev. )    Judgment in a Criminal Case for Revocations
                        Sheet 2— Imprisonment
                                                                                                  Judgment — Page   2       of   2
DEFENDANT: CORTEZ DEONTAY WASHINGTON
CASE NUMBER: 13CR20557-3

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the )HGHUDOBureau of Prisons to be imprisoned for a total
term of :
six (6) months. The Court waives the imposition of costs of incarceration. No period of supervised release to follow




     G The court makes the following recommendations to the Bureau of Prisons:




     ✔ The defendant is remanded to the custody of the United States Marshal.
     G

     G The defendant shall surrender to the United States Marshal for this district:
         G     at                                 G a.m.         G p.m.       on                                        .
         G     as notified by the United States Marshal.

     G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         G     before 2 p.m. on                                           .
         G     as notified by the United States Marshal.
         G     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                        to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                          By
                                                                                            DEPUTY UNITED STATES MARSHAL
